Name: Commission Regulation (EEC) No 3529/88 of 14 November 1988 on the supply of refined rape seed oil to Bangladesh as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 15 . 11 . 88 Official Journal of the European Communities No L 309/9 COMMISSION REGULATION (EEC) No 3529/88 of 14 November 1988 on the supply of refined rape seed oil to Bangladesh as food aid Commission Regulation (EEC) No 2200/87 of 8 July 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community food aid (4) ; whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as last amended by Council Regulation (EEC) No 1870/88 (2), and in particular Article 6(l)(c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid management (3) lays down the list of countries and organizations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas, by its Decision of 8 July 1988 on the supply of food aid to Bangladesh the Commission allocated to this cojjntry 2 000 tonnes of . refined rape seed oil ; Whereas it is necessary to provide for the carrying-out of this"" measure in accordance with the rules laid down by HAS ADOPTED THIS REGULATION ': Article 1 A tendering procedure is hereby initiated for the award of a contract for the supply of refined rape seed oil to Bangladesh in accordance with the provisions of Regula ­ tion (EEC) No 2200/87 and with the conditions laid down in the Annex hereto . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 November 1988 . For the Commission Frans ANDRIESSEN Vice-President ( ») OJ No L 370, 30 . 12. 1986, p. 1 . (2) OJ No L 168 , 1 . 7. 1988 , p. 7 . 0 OJ No L 136, 26 . 5. 1987, p. 1 . (4) OJ No L 204, 25. 7 . 1987, p. 1 . No L 309/ 10 Official Journal of the European Communities 15 . 11 . 88 ANNEX 1 . Operation No (') : 1012/88 2. Programme : 1988 3 . Recipient : Bangladesh 4. Representative of the recipient (2) : The Secretary, Ministry of Food, Bangladesh secretariat, Dhaka, Bangladesh 5. Place or country of destination : Bangladesh 6. Product to be mobilized : rape seed oil 7 . Characteristics and quality of the goods (3) : see list published in OJ No C 216, 14. 8 . 1987, page 3 (under IIIA.1 ) 8 . Total quantity : 2 000 tonnes net 9 . Number of lots : one 10 . Packaging and marking : see list published in OJ No C 216, 14. 8 . 1987, page 3 (under III.B) :  new drums of 200 litres or 200 kilograms,  the drums must carry the following wording : 'ACTION No 1012/88 / COLZA OIL / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY' 1 1 . Method of mobilization : the Community market 1 2. Stage of supply : free at port of landing  landed 13 . Port of shipment :  14. Port of - landing specified by the recipient :  1 5. Port of landing : Chittagong 16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 10 . 1 . 1989 to 10 . 2. 1989 18 . Deadline for the supply : 21 . 2. 1989 19 . Procedure for determining the costs of supply (4) : tendering 20. Date of expiry of the period allowed for submission of tenders : 29 . 11 . 1988 not later than 12 noon . Tenders shall be valid until 12 midnight on 30 . 11 . 19,88 21 . In the case of a second invitation to tender : ¢ (a) deadline for the submission of tenders : 13 . 12. 1988 not later than 12 noon . Tenders shall be consi ­ dered valid until 12 midnight on 14. 12. 1988 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : from 24. 1 . 1989 to 24. 2. 1989 , (c) deadline for the supply : 7 . 3 . 1989 22. Amount of the tendering security : 15 ECU/tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ECU 24. Address for submission of tenders (*) : Bureau de l'aide alimentaire, Ã l'attention de Monsieur N. Arend, bÃ ¢timent Loi 120, bureau 7/58 , 200, rue de la Loi, B- 1 049 Bruxelles, Telex : AGREC 22037 B 25. Refund payable on request by the successful tenderer :  15. 11 . 88 Official Journal of the European Communities No L 309/ 1 1 Notes : , (') The operation number is to be quoted in all correspondence. (2) Commission delegate to be contacted by the successful tenderer : Mr J. Fessaguet, Head of EEG Delega ­ tion, Dhaka office, House CES (E) 19 , Road -128 , Gulshan, Dhaka 12, Bangladesh . (3) The successful tenderer shall deliver to the beneficiary a certificate from an official entity certifying that for the products to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. (4) Point (g) of Article 7 (3) of Regulation (EEC) No 2200/87 shall not be applicable to submission of tenders . (5) in order not to overload the telex, tenderers are requested to provide, before the date and time laid down in point 20 of this Annex, evidence that the tendering security referred to in Article 7 (4) (a) of Regulation (EEC) No 2200/87 has been lodged, preferably : either by porter at the office referred to in point 24 of this Annex, or by telecopier on one of the following numbers in Brussels : 235 01 32 236 10 97 235 01 30 236 20 05.